The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (17/186,478) filed on February 26, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on February 26, 2021 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on February 26, 2021. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7. Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Richter et al. (US PGPUB 2020/0089404 hereinafter referred to as Richter).
As per independent claim 1, Richter discloses a memory system comprising: a non-volatile memory; and a controller configured to control writing of data to the non-volatile memory or reading of data from the non- volatile memory, in response to a command from at least one host [(Paragraphs 0018, 0023-0025 and 0045-0048; FIGs. 1 and 3) wherein FIG. 1A is a block diagram illustrating a non-volatile memory device 100. The non-volatile memory device 100 may include a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory dies 104. As used herein, the term die refers to the set of non-volatile memory cells, and associated circuitry for managing the physical operation of those non-volatile memory cells, that are formed on a single semiconductor substrate. The controller 102 may interface with a host device or a host system and transmit command sequences for read, program, and erase operations to the non-volatile memory die(s) 104 to correspond to the claimed limitation], wherein the controller is configured to perform command fetching by: calculating for each of a plurality of queues, a remaining processing amount, which is an amount of processing remaining for one or more commands previously fetched therefrom [(Paragraphs 0018-0019, 0023-0025, 0044-0048, 0051-0053 and 0064-0067; FIGs. 1 and 3) wherein the memory device includes intelligence, separate from or in addition to the notice provided by the host device, when to fetch the commands from submission queue. In particular, the memory device may use one or more fetching criteria or one or more fetching thresholds, discussed further below, in order to determine when, responsive to an indication from the host device of commands on the submission queue, to fetch the commands, the fetching criteria or fetching threshold may be directed to a time. In particular, responsive to receiving notice from the host device, the memory device may calculate a time (such as a time since the memory device last fetched commands from a submission queue or such as a time since the memory device last received notice from the host device of commands to fetch from the submission queue), and compare the calculated time with the fetching threshold. If the calculated time is greater than the fetching threshold, the memory device fetches the commands from the submission queue(s). If the calculated time is less than the fetching threshold, the memory device may wait (such as wait until the fetching threshold time is met or wait until the host device sends another notification of commands to fetch) before fetching the commands from the submission queue(s). As discussed below, the fetching criteria or fetching threshold may be for a single submission queue (e.g., a fetching threshold for submission queue A for determining whether a number of commands to fetch from submission queue A is greater than the fetching threshold), may be for a group of submission queues to correspond to the claimed limitation], selecting a queue based on the remaining processing amounts calculated for the plurality of queues, and fetching a new command from the selected queue [(Paragraphs 0018-0019, 0023-0025, 0044-0048, 0051-0053 and 0064-0067; FIGs. 1 and 3) wherein the memory device may consider one or more aspects of the submission queue and/or the completion queue (e.g., the number of command current being processed, the number of commands in the completion queue, etc.). As another example, the memory device may consider the state of the communication interface between the memory device and the host device (e.g., a level of busyness for the ingress bus to the memory device). As still another example, the memory device may consider a state of the memory device or of the host device. In particular, the memory device may determine a processing capacity of the memory device (e.g., whether the memory device has excess processing capacity or a dearth of processing capacity). Responsive to this determination, the memory device may determine whether to require a number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue. Thus, in response to determining that the memory device has higher processing capacity, the memory device may determine not to require the number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue. Or, in response to determining that the memory device has lower processing capacity, the memory device may determine to require the number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue to correspond to the claimed limitation].  
As per dependent claim 10, Richter discloses wherein each of the plurality of queues is provided in a memory of the at least one host [(Paragraphs 0044; FIGs. 1 and 3) where the host device 300 includes host memory 302, and the memory device includes a controller, such as an NVMe controller 310. In one implementation, the host memory 302 includes a submission queue 304 and a completion queue 306. Alternatively, the submission queue and completion queue are resident in the memory device, such as in a controller memory buffer. Further, in one implementation, the submission queues and completion queues may have a 1:1 correlation. Alternatively, the submission queues and completion queues do not have a 1:1 correlation to correspond to the claimed limitation].
As for independent claims 11, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 20, the applicant is directed to the rejections to claim 10 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Richter, as applied to claims 1 and 11, and further in view of Yoshimoto et al.  (US PGPUB 2006/0159012 hereinafter referred to as Yoshimoto).
As per dependent claim 2, Richter discloses the method of claim 1.  
Richter does not appear to explicitly disclose wherein the controller is configured to select the queue that has the smallest remaining processing amount among the plurality of queues.
However, Yoshimoto discloses wherein the controller is configured to select the queue that has the smallest remaining processing amount among the plurality of queues [(Paragraphs 0058-0059; FIG. 6) where, in FIG. 6, the message distribution program 423 of the standby system computer 4 selects a queue manager smallest in the number of remaining messages in accordance with the acquired number of remaining messages (step S601) and checks whether there is any queue based on the acquired queue sequence information (step S602). When there is any queue (Yes in step S602), the first queue is selected from the list of queues in the queue sequence information 52 (step S603). Then, the message distribution program 423 distributes messages remaining in the queue to the queue manager selected by the step S601 (step S604) to correspond to the claimed limitation].
Richter and Yoshimoto are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Richter and Yoshimoto before him or her, to modify the method of Richter to include the queue selection based on the smalles remaining messages of Yoshimoto because it will enhance data access.
The motivation for doing so would be [“ improve the problem concerned with availability at the time of occurrence of a fault while scalability is secured and to attain reduction in the cost for system construction and the cost for management of the standby system node apparatus” (Paragraph 0012 by Yoshimoto)].
 Therefore, it would have been obvious to combine Richter and Yoshimoto to obtain the invention as specified in the instant claim.
As for claim 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being disclosed by Richter in view of Yoshimoto, as applied to claims 1 and 11, and further in view of Maeda et al.  (US PGPUB 2003/0051081 hereinafter referred to as Maeda).
As per dependent claim 3, Richter discloses the method of claim 1.  
Richter/ Yoshimoto does not appear to explicitly disclose wherein the controller is configured to calculate the remaining processing amount for each of the plurality of queues based on a type of the one or more commands previously fetched therefrom and an amount of data targeted by the one or more commands.
However, Maeda discloses wherein the controller is configured to calculate the remaining processing amount for each of the plurality of queues based on a type of the one or more commands previously fetched therefrom and an amount of data targeted by the one or more commands [(Paragraphs 0058-0059; FIG. 6) where Maeda teaches that the first function of the storage control device 10 is to control whether or not to conduct the CHP-assignment process, according to the data-amount ratio to be processed respectively by the RD command and the WR command sent from the host processing device 20. Specifically, as shown in FIG. 6, the storage control device 10 calculates, at an appropriate timing such as by a polling process, the data-amount ratio processed respectively by the RD command and the WR command from the increment in the received WR-command data-amount counter 302 and the received RD-command data-amount counter 303 for a certain period of time of the CHP-assignment-process management table 300 (step 602). Maeda further teaches that by assigning a CHP for processing a frame according to the type of command (RD command or WR command) contained in the frame, it is possible to make the above-mentioned mechanism for providing load distribution more efficiently, where it will be obvious to one of ordinary skill in the art to modify the calculation of Richter to include the type of the command and the amount of data requested to provide load distribution as taught by Maeda to correspond to the claimed limitation].
Richter/ Yoshimoto and Maeda are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Richter and Yoshimoto before him or her, to modify the method of Richter to include the assigning based on the type of command and the amount of data targeted by such command.
The motivation for doing so would be [“ balance is met in the load between the receiving channel and the transmitting channel of the full-duplex channel, and it becomes possible to efficiently use the channels” (Paragraph 0013 by Maeda)].
 Therefore, it would have been obvious to combine Richter, Yoshimoto and Maeda to obtain the invention as specified in the instant claim.
As for claim 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Richter, as applied to claims 1 and 11, and further in view of Alfano et al.  (US PGPUB 2009/0122706 hereinafter referred to as Alfano).
As per dependent claim 8, Richter discloses the method of claim 1.  
Richter does not appear to explicitly disclose wherein the plurality of queues is provided for at least two hosts, and the controller is further configured to select the host having the smallest remaining processing amount among the at least two hosts and select one of the queues of the selected host as the queue from which the new command is to be fetched.
However, Alfano discloses wherein the plurality of queues is provided for at least two hosts, and the controller is further configured to select the host having the smallest remaining processing amount among the at least two hosts [(Paragraphs 0138-0142 and 0150; FIG. 6) where Alfano teaches FIG. 1 depicts an exemplary architecture of a system for managing telecommunications services and networks according to the invention. The system is preferably implemented on a distributed processing architecture comprising a plurality of processing host machines H, each of which may include one or more software agents (A1, A2, A3). Each agent A includes at least a set of the following components: [0139] a Workflow Queue or queue WFQ; it is a multilevel priority queue where each sub-queue holds requests with the same priority. Each workflow request sent to the agent is inserted in the corresponding sub-queue based on its priority. Different workflows are indicated WFl, . . . , WFn in the FIG. 3. To avoid starvation of workflow requests in the avoid starvation of workflow requests in the sub-queues, the queue WFQ implements a priority upgrade for the requests in the sub-queues based, for example, on a timeout criterion. Associated to the queue WFQ there are information on the queue WFQ, and particularly: [0140] the estimated CPU consumption time, calculated adding the CPU consumption times of the workflows in the queue measured for each type of workflow (these data are acquired from the PFM_DB); and [0141] the request input rate, which statistically estimates the rate (e.g. workflow/hour) at which a workflow of a specific type is requested to be executed by another agent (requests are queued in the agent). Alfano further teaches to choose the less loaded host in terms of CPU and memory. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue to correspond to the claimed limitation].
Richter and Alfano are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Richter and Alfano before him or her, to modify the method of Richter to include the host selection based on the smallest remaining amount of Alfano because it will enhance data access.
The motivation for doing so would be [“ execure load balancing algorithm” (Paragraph 0149 by Alfano)].
Richter teaches select one of the queues of the selected host as the queue from which the new command is to be fetched [(Paragraphs 0018-0019, 0023-0025, 0044-0048, 0051-0053 and 0064-0067; FIGs. 1 and 3) wherein the memory device may consider one or more aspects of the submission queue and/or the completion queue (e.g., the number of command current being processed, the number of commands in the completion queue, etc.). As another example, the memory device may consider the state of the communication interface between the memory device and the host device (e.g., a level of busyness for the ingress bus to the memory device). As still another example, the memory device may consider a state of the memory device or of the host device. In particular, the memory device may determine a processing capacity of the memory device (e.g., whether the memory device has excess processing capacity or a dearth of processing capacity). Responsive to this determination, the memory device may determine whether to require a number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue. Thus, in response to determining that the memory device has higher processing capacity, the memory device may determine not to require the number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue. Or, in response to determining that the memory device has lower processing capacity, the memory device may determine to require the number of commands for fetching be greater than or equal to the fetching threshold before fetching the one or more commands from the submission queue to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Richter and Alfano to obtain the invention as specified in the instant claim.
As for claim 18, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Richter in view of Alfano, as applied to claims 8 and 18, and further in view of Yoshimoto et al.  (US PGPUB 2006/0159012 hereinafter referred to as Yoshimoto).
As per dependent claim 9, Richter/ Alfano discloses the method of claim 8.  
Richter/ Alfano does not appear to explicitly disclose wherein the controller is configured to select the queue that has the smallest remaining processing amount among the plurality of queues.
However, Yoshimoto discloses wherein the controller is configured to select the queue that has the smallest remaining processing amount among the plurality of queues [(Paragraphs 0058-0059; FIG. 6) where, in FIG. 6, the message distribution program 423 of the standby system computer 4 selects a queue manager smallest in the number of remaining messages in accordance with the acquired number of remaining messages (step S601) and checks whether there is any queue based on the acquired queue sequence information (step S602). When there is any queue (Yes in step S602), the first queue is selected from the list of queues in the queue sequence information 52 (step S603). Then, the message distribution program 423 distributes messages remaining in the queue to the queue manager selected by the step S601 (step S604) to correspond to the claimed limitation].
Richter/ Alfano and Yoshimoto are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Richter and Yoshimoto before him or her, to modify the method of Richter/ Alfano to include the queue selection based on the smalles remaining messages of Yoshimoto because it will enhance data access.
The motivation for doing so would be [“ improve the problem concerned with availability at the time of occurrence of a fault while scalability is secured and to attain reduction in the cost for system construction and the cost for management of the standby system node apparatus” (Paragraph 0012 by Yoshimoto)].
 Therefore, it would have been obvious to combine Richter, Alfano and Yoshimoto to obtain the invention as specified in the instant claim.
As for claim 19, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3, 8-13 and 18-20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Claims 4-7 and 14-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 4-7 and 14-17 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claim 4, the limitations of “wherein when the controller fetches a read command, the controller adds a value obtained by multiplying a first number by a first coefficient, to the remaining processing amount for a queue from which the read command is fetched, the first number being representative of a size of read data targeted by the read command, and when the controller fetches a write command, the controller adds a value obtained by multiplying a second number by a second coefficient that is larger than the first coefficient, to the remaining processing amount for a queue from which the write command is fetched, the second number representative of a size of write data targeted by the write command”.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno et al., USPGPUB 2019/0339905– teaches storage apparatus and information processing method.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135